Citation Nr: 1402280	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-39 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active duty service from April 1974 to February 1983 and from January 1984 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from 
a December 2008 rating decision of the RO which declined to reopen his service connection claim for Hepatitis C.

The North Carolina Division of Veterans Affairs withdrew from its representation of the Veteran in August 2009.

In a January 2010 decision, the Board denied entitlement to an initial compensable disability rating for a benign liver cyst and hemangioma, denied entitlement to an initial disability rating in excess of 10 percent for a cervical strain with degenerative disc disease, and declined to reopen a claim of service connection for Hepatitis C.  

The Veteran appealed the Board's decisions regarding the cervical spine and Hepatitis C claims to the United States Court of Appeals for Veterans Claims (Court), which in a July 2011 Memorandum Decision affirmed the Board's decision with respect to the cervical spine evaluation and set aside and remanded the decision declining to reopen the Hepatitis C claim.  

In September 2013, the Board reopened and remanded this matter for additional development, to include updated medical treatment records and a VA examination.  This having been completed, the matter has been returned to the Board for further review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

A preponderance of the medical evidence indicates that Hepatitis C had its onset in active military service. 

CONCLUSION OF LAW

The criteria for an award of service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

The Veteran's May 1983 entrance examination was negative for any relevant abnormalities and he denied suffering from hepatitis in his accompanying Report of Medical History (RMH).  An impression of a hepatic cyst located on the posterior right lobe of the liver was noted in a June 1992 ultrasound.  Multiple simple hepatic cysts were noted in a June 1992 computed tomography (CT) scan.  Complaints of a low blood platelet count and an impression of thrombocytopenia were noted in a November 1994 treatment note.

A December 1994 abdominal ultrasound noted a normal liver and was negative for liver cysts.  Complaints of right upper quadrant pain for the past six months were noted in a June 1995 treatment note and an assessment of a right liver mass was made.  Accompanying "Hepatitis Panel" results indicated that that the Veteran's Hepatitis B surface antibody was "reactive."  An August 1995 CT revealed a complex lobular mass in the anterior right lobe segment of the liver and diffusely scattered liver cysts.  

A December 1995 VA examination reflected the Veteran's reports of liver pain and a history of a benign adenoma of the liver.  A diagnosis of a history of probable benign liver adenoma was made.

A March 2004 VA treatment note shows that the Veteran was diagnosed as having Hepatitis C, and reported a history of cocaine use.  An assessment of chronic Hepatitis C without any clinical evidence of liver disease was noted in a June 2004 VA treatment note.  The Veteran denied a history of blood transfusions, dialysis, tattoos, body piercings or the use of intravenous drugs.  A history of cocaine use was again reported.  A September 2004 VA treatment note addendum indicated that the Veteran had used intranasal cocaine twice.

A February 2005 private treatment note reflects that the Veteran denied a history of intravenous drug use, blood transfusions, tattoos placements or a significant liver problem.  A past history of intranasal cocaine use was repeated.  Physical examination was noted to essentially unremarkable.  An assessment of Hepatitis C infection was made with laboratory data pending.  The examiner noted that the Veteran "most likely" suffered from chronic Hepatitis C based on his history.  Accompanying laboratory testing indicated that Hepatitis B testing was "positive."

In a December 2005 statement the Veteran reported that he had no Hepatitis risk factors during service, including the use of intranasal cocaine.  He indicated that he was diagnosed with the condition prior to his discharge from service.

A January 2008 VA treatment note indicated that the Veteran had been diagnosed with Hepatitis C and that his Hepatitis B status was "indeterminate."  His liver enzymes were noted to be within the normal range. The Veteran's liver function tests were noted to be normal and did not reveal active liver disease in an August 2008 liver examination.  Hepatitis C was not found in a November 2008 VA examination.

Treatment records, including the January 2008 VA treatment note, show current findings related to Hepatitis C and that he may have been diagnosed with Hepatitis B.  In addition, the treatment provider indicated that, after review of previous medical records, there was a 1995 laboratory confirmation of HCV genotype 1a.

The Veteran was afforded a VA examination dated in October 2012 in connection with a claim for increased rating in his service-connected liver disability.  In this examination, the Veteran was noted to have been diagnosed with Hepatitis C in 2012.  The examiner also noted a history of Hepatitis C diagnosed in September 2005.  Risk factors for Hepatitis C included accidental exposure to blood by health care workers and vaccines in the military that were done in 1974 with the same needle that was used on other soldiers.

Finally, the Veteran was provided a VA examination dated in October 2013.  The examiner indicated that the claims file and electronic records had been reviewed in connection with the examination and report.  The Veteran was diagnosed with hepatitis C since 2004.  Veteran reported that he departed the service in October 1995. He further stated that he had developed right upper quadrant pain after departing Somalia in 1993.  He denied evidence of jaundice and stated that he had a positive HIV at the time of discharge physical.  He was offered a medical discharge but took a regular discharge.  Risk factors were noted to be Intravenous drug use or intranasal cocaine use and high risk sexual activity.  

After examination, the examiner offered an opinion regarding onset.  In this regard, the Board notes that the examiner checked the box which stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   However, after that, the examiner provided a positive rationale for onset in service specifically noting as follows:

"Veteran separated from the service in 1995. At the time of discharge he had complained of right upper quadrant pain and blood work was performed. His AST, ALT, and AlK PHOS enzymes were normal. His hepatitis panes were only positive for Hepatitis B surface antibody which is most consistent with having been vaccinated for hepatitis B, a universal military vaccination.  He admitted to me frequent high risk sexual activities and inhalational cocaine use both in and out of the military.  

Following the lab results in the medical record he did have elevated liver enzymes, a positive titer for Hepatitis C, serotyping of 1a, and a viral load in the blood stream of 5.75 million, indicative of a hepatitis C infection. His enzyme levels have never risen to the level of requiring treatment and he has not been recommeneded for treatment.  

In March 2013, he was again evaluated for treatment but had negative serology for hepatitis c, normal liver enzymes and a liver biopsy rated 0/4 and 0/4, meaning no cirrhosis and no inflammation. Spontaneous clearing of the hepatitis C virus is rare but has been reported. 

A review from the Mayo clinic, confirms that the virus can lie dormant in the body for "several decades" prior to becoming symptomatic. This Veteran admits to multiple risk behaviors both during and after his military career. It is not possible in the current state of medical knowledge to state when the virus entered his body. We can only say that he was positive in 2004 and he was at risk for several years prior to that. Giving the benefit of the doubt to the Veteran, I have to say that it is "at least as likely as not" that the Veteran contracted the virus as a result of his personal high risk behaviors during his military career."

Having reviewed the record, the Board finds that service connection is warranted for hepatitis C.  The Veteran's symptoms, history, and medical records were reviewed by a medical professional who concluded that it was at least as likely as not that the Veteran contracted the virus as a result of his personal high risk behaviors during his military career.  The doctor was fully apprised of the Veteran's medical history and his opinion was supported by the evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran).  Moreover, the opinion has not been questioned by any other medical evidence.  As such, the opinion of the October 2013 medical examiner is found to be highly probative and entitled to great weight.  Given this conclusion, the criteria for service connection have been met, and the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


